DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities. Paragraph [0036] of the Specification reads in part: “In one embodiment the cells 403 are pouch cells”. The correct reference character for the cells is 401.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation “the fluid impervious seals”. 
Claim 19 depends on claim 18. Claim 18 depends on claim 17.
Claim 17 recites “fluid impervious seals” on line 14. Claim 18 recites “fluid impervious seals” on line 7.
It is thus unclear whether claim 19 intends to refer to the “fluid impervious seals” of claim 17, the “fluid impervious seals” of claim 18 or both. 
For the purposes of examination any of the above interpretations will be considered to meet the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Publication No. 2019/151036, hereinafter Murayama. (The equivalent U.S. Pre-Grant Publication No. 2020/0358058 is used in lieu of a formal translation of Murayama).
Regarding claim 1, Murayama teaches a battery pack (1). The battery pack (1) comprises a plurality of cell chambers. Each cell chamber is defined by two intercell separators (32), two side separators (27 and 28) and cooling plate (41, “heat sink”) (paragraphs [0021, 0023] and figure 1). Each cell chamber contains one battery cell (31) (figures 1 and 2). Intercell separators (32) are formed of a heat insulating material (paragraph [0034]) – therefore they are thermal barriers.
Cooling plate (41, “heat sink”) is thermally coupled with the battery cells (31) (paragraph [0027]). Cooling plate (41, “heat sink”) includes a groove (43) positioned between each two adjacent cell chambers (figure 2). Each groove (43) is a heat conduction inhibitor (“thermal break”) (paragraph [0029]).
Regarding claim 2, Murayama teaches that the cooling plate (41, “heat sink”) is a fluid circulating plate (paragraph [0028]).
Regarding claim 3, Murayama teaches that the cooling plate (41, “heat sink”) comprises coolant passages (42) (paragraph [0028] and figure 2). Each groove (43, “thermal break”) is positioned between adjacent coolant passages (42) (paragraph [0029] and figure 2).
Regarding claim 4, Murayama teaches that the battery cells (31) are prismatic battery cells (paragraph [0021]).
Regarding claims 6-8, Murayama teaches grooves (43, “thermal breaks”). Each groove is a “void” in the cooling plate (41, “heat sink”) located between adjacent cell chambers. 
Regarding claim 9, Murayama teaches that the cooling plate (41, “heat sink”) is secured to side walls (11a and 11b) which enclose the battery cells (31) from four sides (paragraph [0027]). The battery pack may be carried when held by the side walls (11a and 11b), therefore the side walls are a “carrier”. 
The side walls (11a and 11b) are shown to span regions between adjacent coolant passages (42) and to be positioned adjacent the grooves (43, “thermal breaks”) (figures 1 and 2).

Claims 11, 13, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi.
Regarding claim 11, Kawaguchi teaches a power storage apparatus (1) containing a plurality of battery modules (2) – therefore the power storage apparatus is a “battery pack” (paragraph [0026]).
The power storage apparatus (1) includes a pair of opposing sidewalls (12) (paragraph [0031] and figure 2). Battery modules (2) are arranged between the opposing sidewalls (12) – therefore, the space between the opposing sidewalls (12) is a “cell containment bay”. 
A cooling member (4, “cooling plate”) defines the bottom of the “cell containment bay” (paragraphs [0029, 0032] and figures 5 and 6). The cooling member (4, “cooling plate”) is formed of metal – a thermally conductive material (paragraph [0032]). The cooling member (4, “cooling plate”) includes various openings – channels (27A), through holes (32) and the like. All of these openings are “material voids”.
A battery case (10, “carrier”) is located on a side of the cooling member (4, “cooling plate”) opposite the “cell containment bay” (paragraph [0029] and figures 5 and 6). The battery case (10, “carrier”) is attached to the cooling member (4, “cooling plate”) at fixing regions (21) (paragraphs [0030, 0034] and figures 5 and 6). Fixing regions (21) are adjacent the outermost channels (27A, “material voids”) (figure 9). The battery case (10, “carrier”) comprises a pair of opposing walls (“attachment extensions”) which wrap outside surfaces of the opposing sidewalls (12) and are engaged thereto (paragraph [0031]).
Regarding claim 13, Kawaguchi teaches that the cooling member (4, “cooling plate”) is a fluid circulating plate (paragraphs [0032, 0033]).
Regarding claim 14, Kawaguchi teaches that the cooling member (4, “cooling plate”) comprises fluid channels (27A) (paragraph [0038]). There are through holes (32, “material voids”) in regions between adjacent fluid channels (27A) (figure 9).

Regarding claim 17, Kawaguchi teaches a power storage apparatus (1) containing a plurality of battery modules (2) – therefore the power storage apparatus is a “battery pack” (paragraph [0026]).
The power storage apparatus (1) includes a battery case (10) having a box shape with two pairs of opposing sidewalls (paragraph [0028] and figures 3, 5 and 6). The interior of the battery case (10) holds the battery modules (2) (figures 3-6) – therefore it is a “cell containment bay”.
A cooling member (4, “cooling plate”) defines the bottom of the battery case interior (“cell containment bay) (paragraphs [0029, 0032] and figures 5 and 6).
The cooling member (4, “cooling plate”) comprises a second plate (23, “tray”) (paragraph [0032] and figures 7-10). The second plate (23, “tray”) includes a bottom and a peripheral raised lip (23A) (paragraph [0035] and figure 9). The second plate (23, “tray”) also includes a plurality of bead portions (25, “elongate ribs”) rising from the bottom of the second plate (23, “tray”) (paragraph [0035] and figures 8-10). The bead portions (25, “elongate ribs”) include through holes (32, “slots”) (paragraph [0039] and figures 9 and 10).
The cooling member (4, “cooling plate”) further comprises a first plate (22, “closeout plate”). The first plate (22, “closeout plate”) is formed of aluminum (paragraph [0032] – a thermally conductive material. The first plate (22, “closeout plate”) includes an outer surface abutting the battery modules (2) and inner surfaces that are complementarily shaped. The inner surfaces interface with the second plate (23, “tray”) at the peripheral raised lip (23A) and the bead portions (25, “elongate ribs”) (figure 9). The first plate (22, “closeout plate”) includes slots through the first plate (22, “closeout plate”) aligned with the through holes (32, “slots”) of the second plate (23, “tray”) (figures 9 and 10). 
To prevent leaks brazing joints are formed at the interfaces between the first plate (22, “closeout plate”) and the second plate (23, “tray”) (paragraph [0048]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2019/151036, hereinafter Murayama as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2016/0276722, hereinafter Ho.
Regarding claim 5, Murayama teaches that the intercell separators (32, “thermal barriers”) comprise a heat insulating material such as a fiber sheet, a xerogel and the like (paragraph [0034]).
Murayama fails to teach an aerogel.
An aerogel is a well-known material used for heat insulation in the art – see, e.g. Ho (paragraph [0033]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use aerogel within Murayama’s intercell separators (32, “thermal barriers”) without undue experimentation and with a reasonable expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2019/151036, hereinafter Murayama as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2018/0294452, hereinafter Tan.
Regarding claim 10, Murayama teaches a heat transfer sheet (40) thermally coupling the cooling plate (41, “heat sink”) and the battery cells (31) (paragraph [0027] and figure 2).
Murayama fails to teach that the heat transfer sheet is a thermal adhesive.
The use of thermal adhesive for attaching a plurality of battery cells to a cooling plate is ubiquitous in the art – see, e.g. Tan. Tan teaches a plurality of cells (2) attached to a cooling plate (10) using a thermally conductive adhesive. Tan teaches that the adhesive ensures that the cells are reliably attached and improves heat transfer efficiency (paragraphs [0026, 0031]). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use a thermal adhesive as Murayama’s heat transfer sheet for the purpose of ensuring heat transfer efficiency and stability.
	 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2019/151036, hereinafter Murayama in view of U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi.  (The equivalent U.S. Pre-Grant Publication No. 2020/0358058 is used in lieu of a formal translation of Murayama).

Regarding claim 11, Murayama teaches a battery pack (1). 
The battery pack (1) comprises two pairs of opposing sidewalls (11a and 11b) defining a recess (13) (paragraph [0019] and figure 1). Recess (13) accommodates a plurality of battery cells (31) (paragraph [0020]) – therefore recess (13) is a “cell containment bay”.
Cooling plate (41, “heat sink”) is formed of a metal (paragraph [0027]) – a thermally conductive material. The cooling plate (41, “heat sink”) has a first surface partially defining the recess (13, “cell containment bay”). Cooling plate (41, “heat sink”) includes a plurality of grooves (43, “material voids”) (paragraph [0029] and figure 2).
Murayama fails to teach a carrier.
The placement of battery packs within cases or housings for protection from the environment is well-known in the art. See, e.g. Kawaguchi who teaches a plurality of battery modules (2) and a coolant circulating plate (4) located below the battery modules (2) (paragraphs [0026, 0032] and figures 5 and 6). The battery modules (2) and coolant circulating plate (4) are located inside battery case (10, “carrier”) (paragraph [0028] and figures 3-6). The battery modules (2) are stacked between opposing surfaces (12). The battery case (10, “carrier”) bottom surface is located on a side of the coolant circulating plate (4) opposite the battery modules (2) (figures 5 and 6). The battery case (10, “carrier”) is attached to the coolant circulating plate (4) at fixing regions (21) located at a periphery of the coolant circulating plate (4) (paragraphs [0030, 0034] and figures 5 and 6). The battery case (10, “carrier”) comprises a pair of opposing walls (“attachment extensions”) which wrap outside surfaces of the opposing sidewalls (12) and are engaged thereto (paragraph [0031]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to position Murayama’s battery pack (1) within a housing (“carrier”), such that the bottom surface of the housing (“carrier”) is positioned below the cooling plate (41, “heat sink”) and is secured to it and such that side walls of the housing wrap outside surfaces of the opposing side walls (11a or 11b) and engage with them for the purpose of protecting the battery pack from the environment and stably securing it. Given that Murayama’s grooves (43, “material voids”) are found adjacent the periphery of the cooling plate (41, “heat sink”), attaching the cooling plate (41, “heat sink”) to the housing (“carrier”) at its periphery would necessarily have the attachment be “adjacent” to the some of the grooves (43, “material voids”).
	

Regarding claim 12, Murayama teaches that the recess (13, “cell containment bay”) includes a plurality of cell chambers. Each cell chamber is defined by two intercell separators (32), two side separators (27 and 28) and cooling plate (41, “heat sink”) (paragraphs [0021, 0023] and figure 1). The intercell separators (32) are formed of a heat insulating material (paragraph [0034]) – therefore they are thermal barriers.
Each groove (43, “material void”) is positioned between two adjacent cell chambers (figure 2).
Regarding claim 13, Murayama teaches that the cooling plate (41, “heat sink”) is a fluid circulating plate (paragraph [0028]).
Regarding claim 14, Murayama teaches that the fluid circulating cooling plate (41, “heat sink”) comprises coolant passages (42) (paragraph [0028] and figure 2). Each groove (43, “material void”) is positioned between adjacent coolant passages (42) (paragraph [0029] and figure 2).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2019/151036, hereinafter Murayama and U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi as applied to claim 11 above, and further in view of U.S. Pre-Grant Publication No. 2016/0276722, hereinafter Ho.
Regarding claim 15, Murayama teaches that the intercell separators (32, “thermal barriers”) comprise a heat insulating material such as a fiber sheet, a xerogel and the like (paragraph [0034]).
Murayama fails to teach an aerogel.
An aerogel is a well-known material used for heat insulation in the art – see, e.g. Ho (paragraph [0033]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use aerogel within Murayama’s intercell separators (32, “thermal barriers”) without undue experimentation and with a reasonable expectation of success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Publication No. 2019/151036, hereinafter Murayama and U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi as applied to claim 11 above, and further in view of U.S. Pre-Grant Publication No. 2019/0348726, hereinafter Marpu and U.S. Pre-Grant Publication No. 2021/0083343, hereinafter West.
Regarding claim 16, Murayama as modified by Kawaguchi teaches securing the cooling plate (41, “heat sink”) to the housing (“carrier”). 
Murayama as modified by Kawaguchi fails to teach a structural adhesive securing the cooling plate (41, “heat sink”) to the housing (“carrier”). 
It is known in the art to position fluid distributing cooling plates directly onto the inner surface of a housing – see, e.g. Marpu (paragraphs [0045, 0046] and figure 2). It is further well-known to use structural adhesive to secure cooling plates to the inner surface of a housing – see, e.g. West (paragraph [0074]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to implement a structural adhesive to secure Murayama’s cooling plate (41, “heat sink”) to the inner surface of a housing (“carrier”) for the purpose of ensuring a stable assembly.

	 Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi.
Regarding claim 18, Kawaguchi teaches three bead portions (25, “elongate ribs”) rising from the bottom of the second plate (23, “tray”) (paragraph [0035] and figures 8-10). All three of them interface with complementarily shaped inner surfaces of the first plate (22, “closeout plate”). Leak-preventing brazing joints are formed at the interfaces between the first plate (22, “closeout plate”) and the three bead portions (25, “elongate ribs”) of the second plate (23, “tray”) (paragraph [0048]). 
Thus, two of the bead portions (25, “elongate ribs”) may be considered “first elongate ribs” and the third one may be considered a “second elongate rib”. 
Kawaguchi fails to teach a plurality of the “second elongate ribs”.
It would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to add a fourth bead portion (25, “elongate rib”) for the purpose of increasing the size of the cooling member (4, “cooling plate”) and thus being able to accommodate larger battery modules. Adding a fourth bead portion (25, “elongate rib”) would result in an assembly with two (“plurality of”) “first elongate ribs” and two (“plurality of”) “second elongate ribs”.
Regarding claim 19, Kawaguchi teaches that each of the first plate (22, “closeout plate”) and the second plate (23, “tray”) are formed of metal (paragraph [0032]). The leak-preventing joints are formed by brazing (paragraph [0048]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2016/0043451, hereinafter Kawaguchi as applied to claim 17 above and further in view of WIPO Patent Publication No. 2019/151036, hereinafter Murayama. (The equivalent U.S. Pre-Grant Publication No. 2020/0358058 is used in lieu of a formal translation of Murayama).
Regarding claim 20, Kawaguchi teaches a plurality of battery modules (2) arranged side-by-side within the power storage apparatus (1) (paragraph [0026] and figure 2).
Kawaguchi fails to teach cell chambers and thermal barriers.
Murayama teaches a battery pack (1) comprising a plurality of battery cells (31) arranged side-by-side (figures 1 and 2). Murayama teaches placing an intercell separator (32) between adjacent battery cells (31) for the purpose of thermally insulating adjacent battery cells (31) from each other (paragraph [0034]). The intercell separators (32) define “cell chambers”, each “cell chamber” holding one battery cell (31). 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include intercell separators (“thermal barriers”) between Kawaguchi’s battery modules (2) for the purpose of thermally insulating them from each other and thus preventing thermal runaway.
In this assembly, each intercell separator (“thermal barrier”) would extend in the same direction as each line of slots through the first plate (22, “closeout plate”) (see Kawaguchi’s figure 8). The ends of all the intercell separators (“thermal barriers”) would be aligned with the bead portions (25, “elongate ribs”) of the second plate (23, “tray”).


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
LILIA V. NEDIALKOVA
Examiner
Art Unit 1724